Title: From George Washington to Henry Knox, 28 September 1792
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon Sepr 28th 1792

Your letter of the 22d Inst., & the enclosures, came to my hands by Wednesdays Post.

I adhere to my resolution of commencing my Journey for Philadelphia the 8th of next month if the condition of my Servts will admit of it, two of them (one a Postilion) having been extremely ill with remittant fevers which have not yet left them. My order for the Carriage from Philadelphia, to be here by the 8th for my accomodation back, is not countermd on that Acct.
But, as my journey may be delayed something longer than was expected—and as the cold season is approaching, I shall, in addition to what I said on the subject in my last, give you, in general terms, my ideas for the disposition of the Troops for the Winter under the uncertainty in which we are of Peace, with the Western Indians.
My first wish would be to keep the Army as compact as possible for the purpose of disciplining, and training the men to such kinds of manœuvres & firings as are proper for Indian Warfare—but, as this would involve one of two evils of magnitude namely, an exposed frontier, or an expensive Militia for its protection, this wish is scarcely attainable. How to dispose of the Troops then to the best advantage for defence &ca is next to be considered; and to do this properly, the ulterior movements of the Army must be held in view, & the period of their commencement also—There are two principal & one intermediate points on the Ohio which claim particular attention; to wit—Pitsburgh, or some place not far from it—Fort Washington—and Marietta. The grand movement, in the present train of things, must certainly proceed from Fort Washington, but it does not follow (unless circumstances should point to advantages to be derived from a Winter Campaign, when frost would prevent the descent of the Ohio), that the force ought necessarily to be assembled at that place until it was about to make a forward movement—1st because the enemies attention would be less fixed to it—2. because the Magazines of Provisions—Military stores & forage—would accumulate with more ease at that place by lessening the consumption there—and 3d because the River from Pittsburgh to that Post might be descended when the Waters were up, in six or eight days: and matters being previously arranged thereat the army might march as soon as the Junction should be formed: whilst the desultory movement which has been contemplated, might proceed (if from good intelligence it should be thought advisable) from big Beaver to Sandusky. Under this idea of the matter one Sublegion might be Posted under the Comd of Genl

Wilkinson at the Posts below; one at Marietta under the Commd of G. Putnam; & the other two in the upper part of the River under the Commander in Chief, with whom the intercourse would be easy from Philadelphia and his Orders quickly dispatched to the Subordinate parts of the Army below. Without being decided, I ask whether the upper division of the Army, (except the Garrison of Fort Franklin, and a sufficent one for the Stores &ca at Pittsburgh), had not better be hutted in a secure manner on some convenient Spot near the Mouth of, or some where on Big Beaver Creek? Keeping out (as ought also to be the case at the other Stations) a regular succession of Scouts to scour the Ctry above & below as well for defence as an essential part of their Tactics. Such a disposition of the force, if the real movements & plan of operations is kept secret, which they undoubtedly ought to be, would embarrass the enemy not a little; and more than probably be attended with solid advantages—I do not however convey these sentiments to you as an order, but give them rather as thoughts that have arisen from the incomplete state of our force & the incertitude of the result of the Indian Councils—and for free observations & remarks both by yourself and General Wayne if there was time to obtain them than from any other motive at present. Perhaps a sufficient Garrison might be better at Mariatte (as the intermediate Post) than a larger force; and two Sub-legionary Corps, (including the said Garrison and all others lower down, as the calls for Troops below are great, on acct of the Communication with the advanced Posts) be wintered in Hutts secured by Intrenchments or a fortified Camp at Fort Washington if there are not Barracks sufficient to contain them at that place. I am &ca.
